DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 04/04/2019. Claims 3, 8, 10, 12, 17, 19-20, 22-41, 44, and 45 have been cancelled. New claims 46-49 have been added. Claims 1, 2, 4-7, 9, 11, 13, 14, 16, 18, 42-43 and 46-49 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11, 13, 14, 16, 18, 21, 42-43 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Girout et al. (US 20080315553 A1, hereinafter “Girout”) in view of INOUE (US 20150051718 A1).
Regarding claim 1, Girout (Fig. 1) discloses a vehicle comprising: a frame (frame 2) component having an adjustable physical property (see Girout, paragraph [0094] “The frame 2 therefore remains fairly flexible to provide the comfort needed for leisurely cycling”). Girout does not explicitly teach a controller configured to receive data relating to the vehicle in use and, based on received data, determine a value of the physical property of the frame component. However, INOUE teaches or at least suggests a controller configured to receive data relating to the vehicle in use and, based on received data, determine a value of the physical property of the frame component (wherein the controller is further programmed to determine a temporal bicycle component position of a bicycle component based on the rider body parameters … the bicycle fitting equipment is adjusted based on the temporal bicycle component position; see INOUE, claim 9). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Girout to include a controller configured to receive data relating to the vehicle in use and, based on received data, as taught by INOUE in order to provide the parameter range table based on the knee flexibility level, hip flexibility level, bicycle type and riding type.
Regarding claim 2, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, INOUE teaches or at least suggests wherein the controller is further configured to compare a current value of the physical property to the determined value, and if different, determine an adjustment of the frame component to cause it to have substantially the determined value; and generate instructions relating to the determined adjustment, the vehicle further comprising an actuator configured to adjust the frame component based on the instructions (see paragraph [0018] “the controller is further programmed to determine an adjustment direction of the bicycle component and an adjustment amount of the bicycle component based on the bicycle component 
Regarding claim 4, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, teaches or at least suggests wherein the received data relates to properties of any one of the vehicle; a terrain on which the vehicle is being used; a terrain ahead of the vehicle; a user of the vehicle; and data from another vehicle which is crossing the terrain generally ahead of the vehicle (see paragraph [0049] “As shown in FIGS. 1, 3 and 4, the controller 12 measures the rider body parameters of the rider body 18”).
Regarding claim 5, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, teaches or at least suggests wherein the data is received in real-time and/or uploaded to the controller prior to use of the vehicle (see paragraph [0049] “As shown in FIGS. 1, 3 and 4, the controller 12 measures the rider body parameters of the rider body 18”).
Regarding claim 6, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, teaches or at least suggests comprising one or more sensors configured to gather information during use of the vehicle to generate data and provide data to the controller in real-time (see paragraph [0049] “As shown in FIGS. 1, 3 and 4, the controller 12 measures the rider body parameters of the rider body 18”).
Regarding claim 7, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein one or more of the sensors is a terrain sensor configured, , and wherein the terrain sensor is configured to gather information comprising one or more of the following: incline or decline; presence of an obstacle; smoothness; hardness; surface topography; surface friction and climate (see paragraph [0092] “Another method for adapting a bicycle 
Regarding claim 11, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein one or more of the sensors is configured  to measure one or more parameters of a user of the vehicle, and wherein the user parameters comprise one or more of the following: heart rate; temperature; blood pressure; blood sugar levels; muscle fatigue; breath composition; position of the user relative to the vehicle; and angle of user body parts relative to the vehicle or each other (see paragraph [0007] “The many jolts suffered by the cyclist and their intensity also cause considerable additional muscle fatigue”). 

Regarding claim 13, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein the received data comprises one or more of the following: previously-generated terrain data pertaining 4Application No. 16/339,603Docket No.: 049595-527N01US First Preliminary Amendmentto a terrain on which the vehicle is to travel; data from the vehicle or another vehicle captured from a previous travel across the terrain; vehicle component masses; vehicle component inertias; vehicle component compliances; suspension component settings; user mass; user segment inertias; user segment lengths; user gender; user fitness; and user strength(see paragraph [0007] “the bicycle keeps bouncing off the uneven features on the road, the wheels lose contact with the road and this causes a loss of traction and hence the loss of part of the energy provided by the cyclist while pedaling”).

Regarding claim 14, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein the received data comprises one or more of the following: user preferences for feel of vehicle; user preference for component stiffness; user preference for suspension hardness; user preference for vehicle dimension; and information input by the user, and wherein the value of the physical property affects one or more of the following factors: comfort; handling; speed; controllability and efficiency of the user of the vehicle (see paragraph [0006] “the geometry of a frame specially designed for the triathlon is such that it fosters comfort and efficiency when the user is riding with aerobars”).
Regarding claim 15, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein the controller is configured to determine the value of the physical property to optimize one or more of the factors in accordance with user demand (see paragraph [0102] “A reconstruction filter smoothens the control signal of the controller sent to the actuator, eliminating the undesired high frequencies”) and at least ¶ [0103], [0100].
Regarding claim 16, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein the physical property of the frame component comprises a dimension of the component, and wherein the dimension is adjustable by means of one or more of the following: an extensible portion; an elastic portion; the component having two parts overlapping to an adjustable degree; a mechanical fuse; an unfoldable portion; an additional portion that can be selectively incorporated into the component; the component being moveable relative another component; adjustment of an attachment of the component to another component; selective deployment of one of multiple alternative components, a rack and pinion, a worm gear, an inerter; and a travel limiter on the component (see paragraph [0098] “A sensor 48 made out of the material of this kind can be flexible so 
Regarding claim 18, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein the physical property comprises a compliance of the frame component, and wherein the compliance is adjustable by means of one or more of a chargeable portion and a selectively deployable supporting portion (see paragraph [0105] “In order to process the electrical energy properly, an electrical circuit 49 of this kind comprises an input interface 51, an output interface 52, a microprocessor 53, a program memory 54, a data memory 55, a control pack 56 and a communications bus 57), paragraph [0095] “Like the sensor 48, an actuator 47 of this kind can be integrated into the structure of the frame 2, bonded to the frame 2 or any other means enabling it to fulfill its function”) and at least ¶ [0103]. 
Regarding claim 21, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest a method comprising: receiving data relating to use of a vehicle (vehicle 1); and determining, based on received real-time data, a value of a physical property of a frame (frame 2) component of the vehicle (see paragraph [0105] “In order to process the electrical energy properly, an electrical circuit 49 of this kind comprises an input interface 51, an output interface 52, a microprocessor 53, a program memory 54, a data memory 55, a control pack 56 and a communications bus 57), paragraph [0095] “Like the sensor 48, an actuator 47 of this kind can be integrated into the structure of the frame 2, bonded to the frame 2 or any other means enabling it to fulfill its function”) and at least ¶ [0103]. 
Regarding claim 42, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest a computer program product comprising a computer-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving data relating to use of a vehicle; and determining, based on received real-time data, a value of a physical property of a frame component of the vehicle (see paragraph [0105] “In order to process the electrical energy properly, an electrical circuit 49 of this kind comprises an input interface 51, an output interface 52, a microprocessor 53, a program memory 54, a data memory 55, a control pack 56 and a communications bus 57), paragraph [0095] “Like the sensor 48, an actuator 47 of this kind can be integrated into the structure of the frame 2, bonded to the frame 2 or any other means enabling it to fulfill its function”) and at least ¶ [0103]. 
Regarding claim 43, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest a control system for adjusting a structural component of a vehicle, comprising a computer-readable medium in accordance with claim 42, and one or more actuators configured  to adjust the frame component based on the determined value (see paragraph [0105] “In order to process the electrical energy properly, an electrical circuit 49 of this kind comprises an input interface 51, an output interface 52, a microprocessor 53, a program memory 54, a data memory 55, a control pack 56 and a communications bus 57), paragraph [0095] “Like the sensor 48, an actuator 47 of this kind can be integrated into the structure of the frame 2, bonded to the frame 2 or any other means enabling it to fulfill its function”) and at least ¶ [0103]. 
Regarding claim 46, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein the controller is further configured to: compare a current value of the physical property to the determined value, and if different, determine an adjustment of the frame component to cause it to have substantially the determined value; and generate instructions relating to the determined adjustment, wherein the one or more actuators are configured to adjust the frame component based on the instructions (see paragraph [0105] “In order to process the electrical energy properly, an electrical circuit 49 of this kind comprises an input interface 51, an output interface 52, a microprocessor 53, a program memory 54, a data memory 55, a control pack 56 and a communications bus 57), paragraph [0095] “Like the sensor 48, an actuator 47 of this kind can be integrated into the structure of the frame 2, bonded to the frame 2 or any other means enabling it to fulfill its function”) and at least ¶ [0103]. 
Regarding claim 47, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein the actuators are configured to adjust a dimension or a compliance of the frame component (see paragraph [0105] “In order to process the electrical energy properly, an electrical circuit 49 of this kind comprises an input interface 51, an output interface 52, a microprocessor 53, a program memory 54, a data memory 55, a control pack 56 and a communications bus 57), paragraph [0095] “Like the sensor 48, an actuator 47 of this kind can be integrated into the structure of the frame 2, bonded to the frame 2 or any other means enabling it to fulfill its function”) and at least ¶ [0103]. 
Regarding claim 48, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest further comprising one or more sensors configured to gather information during use of the vehicle, use the information to generate data and provide data to the controller in real-time (see paragraph [0105] “In order to process the electrical energy properly, an electrical circuit 49 of this kind comprises an input interface 51, an output interface 52, a microprocessor 53, a program memory 54, a data memory 55, a control pack 56 and a communications bus 57), paragraph [0095] “Like the sensor 48, an actuator 47 of 
Regarding claim 49, Girout, as modified by INOUE discloses the claimed invention substantially as explained above. Further, Girout (Figs. 1 and 7) teaches or at least suggest wherein the one or more sensors are any one or more of the following: a terrain sensor configured to gather information about a terrain ahead of the vehicle; a sensor configured to measure one or more parameters of the vehicle; and a sensor configured to measure one or more parameters of a user of the vehicle (see paragraph [0105] “In order to process the electrical energy properly, an electrical circuit 49 of this kind comprises an input interface 51, an output interface 52, a microprocessor 53, a program memory 54, a data memory 55, a control pack 56 and a communications bus 57), paragraph [0095] “Like the sensor 48, an actuator 47 of this kind can be integrated into the structure of the frame 2, bonded to the frame 2 or any other means enabling it to fulfill its function”) and at least ¶ [0103]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Girout et al. (US 20080315553 A1, hereinafter “Girout”) as applied to claim 1 and 6 above, and further in view of GASZCZAK (GB 2494415 A).
Regarding claim 9, Girout, as modified by INOUE discloses the claimed invention substantially as explained above, but does not explicitly teach wherein one or more of the sensors is configured to measure one or more parameters of the vehicle, and wherein the vehicle parameters comprise one or more of the following: vehicle component lengths; forces sustained by vehicle components; angle between vehicle components; gearing selections; vehicle speed; vehicle acceleration; angle of vehicle relative to the horizontal in a direction of travel; tilt or roll angle of vehicle; angle of vehicle components; distance between vehicle components; forces applied to user interface components; speed of user interface components; tire pressures; and acceleration of user interface components. 
However, GASZCZAK teaches (see page 21-22 “A vehicle speed sensor may allow further adaptation, for example to select the smoothest available ride setting appropriate to the roughness of the terrain at that speed”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Girout and INOUE to include to measure one or more parameters of the vehicle, as taught by GASZCZAK in order to ensure that an inexperienced driver can make best use of the vehicle capabilities.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                         

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663